Citation Nr: 1009299	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  02-10 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability 
secondary to the service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Darryl W. Hunt, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1975 to September 1979 and from April 1983 to 
November 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2001, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In August 2003, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

In a decision in March 2008, the Board denied the following 
claims: service connection for a left knee disability to 
include as secondary to the service-connected right knee 
disability, service connection for degenerative joint changes 
of the lumbar spine to include as secondary to the service-
connected right knee disability and the service-connected 
bilateral ankle disability, and a rating higher than 20 
percent for service-connected residuals of right knee injury 
with anterior cruciate ligament reconstruction.  

The Veteran appealed only the Board's decision pertaining to 
secondary service connection for a left knee disability and 
degenerative changes of the lumbar spine to the United States 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision in September 2009, the Court vacated the 
Board's decision as to secondary service connection for a 
left knee disability, remanded the case to the Board for 
further proceedings consistent with the Court's decision and 
otherwise affirmed the Board's decision.

In February 2010, the Veteran provided a new mailing address 
and the Board bring this matter to the RO's attention. 

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

In the Memorandum Decision in June 2008, the Court determined 
that the Board's reason and bases for denying service 
connection for a left knee disability secondary to the 
service-connected right knee disability was inadequate 
because the Board did not consider whether the Veteran's left 
knee disability was proximately due to or the result of his 
service-connected right knee disability and did not address 
whether the Veteran's attempt to protect his right knee 
during a fall in November 2000 was causally linked to his 
current left knee disability.  

Further the Court found that the VA examination in April 2006 
was inadequate because the rationale was not based on the 
factual premise adopted by the Board, that is, the Veteran 
injured his left knee while trying to protect the right knee.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination by 
a physician to determine whether it is at 
least as likely as not that:  
    
a).  The left knee disability, 
meniscal tear and tear of the 
anterior cruciate ligament by MRI in 
August 2001 and degenerative changes 
by X-ray in September 2002, after the 
Veteran fell in November 2000, is 
proximately due to or the result of 
the service-connected right knee 
disability, apart from whether or not 
the Veteran suffered a left knee 
injury in a fall in November 2000; or  



b). That the service-connected right 
knee disability aggravated the 
nonservice-connected left knee 
disability, that is, the 
service-connected right knee 
disability permanently made worse the 
nonservice-connected left knee 
disability as contrasted to a 
worsening of symptoms apart from 
whether or not the Veteran suffered a 
left knee injury in a fall in 
November 2000; or 

c). Whether the Veteran's attempt to 
protect his right knee during a fall 
in November 2000 is causally linked 
to his current left knee disability, 
meniscal tear and tear of the 
anterior cruciate ligament by MRI in 
August 2001 and degenerative changes 
by X-ray in September 2002, that is, 
is guarding of the right knee with a 
ligament construction consistent with 
the Veteran's favoring of the left 
knee.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The Veteran's file must be made available 
to the examiner for review.  

2. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his attorney a supplemental 
statement of the case and return the case 
to the Board.






The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

